Citation Nr: 0030583	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition characterized as Osgood-Schlatter's 
disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wichita, Kansas, that denied reopening the 
veteran's claim for service connection for Osgood-Schlatter's 
disease of the left knee.  A timely administrative appeal was 
perfected with respect to this issue.    

In an August 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the left knee.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, dated on October 15, 1998, the Court vacated the 
Board's decision of August 1996, and this matter was remanded 
to the Board for proceedings consistent with the Court's 
Order.  In a July 1999 decision, the Board remanded this 
case.  The case has been returned to the Board and is ready 
for appellate review.  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In light of 
the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In a December 1962 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
Osgood-Schlatter's disease of the left knee.

2.  Evidence added to the record since the Board's December 
1962 decision includes an August 1988 VA examination, 
duplicative copies of the appellant's service medical 
records, outpatient treatment records from the Wichita VA 
Medical Center (VAMC), from August to September 1965, April 
1972, and from January 1975 to September 1999, a private 
medical statement from C.N.B., M.D., dated in May 1999, a VA 
medical statement from G.B.W., M.D., dated in May 2000, and 
hearing testimony.

3.  This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's Osgood-Schlatter's disease pre-existed service 
and whether it was aggravated by service) and, when 
considered alone or together with all of the evidence, both 
old and new, it has a significant effect upon the facts 
previously considered.  


CONCLUSION OF LAW

Evidence received since the December 1962 Board decision 
denying the appellant's claim of entitlement to service 
connection for Osgood-Schlatter's disease of the left knee, 
which is final, is new and material and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a December 1962 decision, the Board denied the appellant's 
claim of entitlement to service connection for Osgood-
Schlatter's disease of the left knee.  At that time, the 
Board based its decision on the determination that the 
appellant's Osgood-Schlatter's disease of the left knee 
clearly and unmistakably existed before service and that 
there was no aggravation of the Osgood-Schlatter's disease 
during active duty.  The Board stated that the appellant's 
pre-induction examination and the clinical data recorded in 
his service records established pre-service existence of the 
appellant's left knee Osgood-Schlatter's disease.  According 
to the Board, the clinical and x-ray evidence showed that 
that his Osgood-Schlatter's disease was inactive during 
service, and that the ostectomy performed in service was 
remedial surgery and left no unusual results.  The Board 
further stated that there was no increase in disability due 
to the left knee disorder in service.  

The evidence of record prior to the Board's December 1962 
decision consisted of the appellant's service medical 
records.  The appellant's service medical records show that 
in February 1952, the appellant underwent an induction 
examination.  At that time, the appellant's lower extremities 
were clinically evaluated as normal.  However, the examining 
physician stated that x-rays of the appellant's left knee 
showed evidence of the residues of "an old Osgood-
Schlatter's disease," with a small fragment of bone that was 
not fused to the tubercle of the tibia.  The examiner 
indicated that the probability was that the above condition 
would cause symptomatology because of the loss of a solid 
fixation of the patellar tendon.  The examiner noted that he 
would question the advisability of inducting the appellant 
into the military service.  The records further show that in 
July 1952, the appellant underwent another entrance 
examination.  At that time, the appellant's lower extremities 
were clinically evaluated as normal.  

The appellant's service medical records reflect that in 
September 1952, the appellant was treated after complaining 
that he had injured his left knee in 1947 in a fall, and that 
since that time, there had been swelling in the region of the 
tibial tubercle.  The physical examination revealed that 
there was no evidence of fluid in the left knee joint.  The 
joint was stable in all directions.  There was prominence of 
the tibial tubercle, but there was no tenderness.  The 
impression was of Osgood-Schlatter's disease, healed.  An x-
ray of the appellant's left knee was subsequently taken and 
it was interpreted as showing irregularity of the tongue of 
the tibial epiphysis, with a discreet circumscribed bony 
ossicle adjacent to the irregularity.  The examiner noted 
that the appearance would suggest Osgood-Schlatter's disease, 
and that the possibility of that being old was to be 
considered in view of the smooth appearance of the bones in 
that region.  The diagnosis was of Osgood-Schlatter's 
disease, healed, left knee.  

According to the appellant's service medical records, in 
November 1952, a Captain L., of the Medical Corps, stated 
that the appellant had been seen in the Orthopedic Clinic on 
two previous occasions because of a complaint of pain in the 
left knee.  The clinical impression was of healed Osgood-
Schlatter's disease, which was confirmed by x-ray.  Captain 
L. indicated that whatever symptoms an individual had from 
such a healed process were bound to be minimal and it was his 
impression that the appellant was markedly exaggerating his 
symptoms.  According to Captain L., it was possible that the 
appellant would seek orthopedic treatment in the form of 
surgery when he finished his basic training, but it would be 
a purely elective procedure, if done at all.  Captain L. 
reported that the appellant was not in need of treatment at 
present.  He further stated that the appellant's condition 
was a very common one, with its active phase during 
childhood.  According to Captain L., the only adults who ever 
complained of any discomfort with the healed disease process 
were those in basic training who wanted to go home.  

The appellant's service medical records show that in November 
1952, the appellant was diagnosed with osteochondrosis, 
tuberosity of the left tibia (Osgood-Schlatter's disease) and 
underwent an ostectomy, removal of the un-united left tibial 
tuberosity.  At that time, the appellant's chief complaint 
was of swelling on the anterior surface of his left knee for 
the past six years.  The appellant stated that approximately 
six years ago, he fell on a concrete driveway and injured his 
left knee.  He indicated that after his fall, he developed 
pain in his left knee which remained for several weeks.  
According to the appellant, he later developed tenderness and 
swelling just below the left knee.  The appellant reported 
that the swelling grew slowly and steadily and was sensitive 
to minor trauma.  He revealed that since his induction into 
the military, he had had a dull ache in that region with long 
marches and physical training.  In regards to the appellant's 
Osgood-Schlatter's disease, it was determined that it was due 
to trauma prior to service.  

According to the appellant's service medical records, in 
March 1953, the appellant underwent a psychiatric evaluation.  
At that time, the examining physician stated that the 
appellant had been referred to the Mental Hygiene Clinic from 
the Orthopedic Clinic because of pain and numbness in the 
lateral aspect of his left leg.  The examiner indicated that 
the appellant had been diagnosed with Osgood-Schlatter's 
disease.  According to the examiner, Osgood-Schlatter's 
disease was a local condition of the tibia in which there was 
an overgrowth of bone, but which was not disabling and was 
not usually very painful.  The examiner reported that the 
appellant, however, still complained of a great deal of pain, 
and that it was felt by the Orthopedic Service that it was 
probably functional in origin. 

Upon neurological examination, there were no changes in the 
tendon reflexes and no loss of motor power in either lower 
extremity.  There was, however, a wide area of hypesthesia 
over the lateral aspect of the left leg, and there was 
tenderness at one area near the upper part of the tibia.  
Following the examination, the examiner stated that he was in 
complete accord with the findings of the Orthopedic Clinic in 
that there was a large emotional component to the appellant's 
difficulty.  The examiner indicated that the appellant had 
developed a mild neurotic fixation on his leg and had greatly 
exaggerated any physical feeling which was present.  It was 
the examiner's opinion that the numbness was also more 
functional than anatomical, for it did not conform to 
cutaneous nerve innervation of that area.  According to the 
examiner, the cause of the emotional overlay was essentially 
due to the emotional immaturity of the appellant, and since 
he strongly resented psychiatric implications involved, there 
was little to do for him.  Thus, in regards to the 
appellant's profile, the examiner stated that the appellant's 
performance of duty would be best if he was not required to 
do excessive marching or prolonged standing.  

The appellant's separation examination, dated in June 1954, 
shows that at that time, the appellant's lower extremities 
were clinically evaluated as normal.  The examining physician 
noted that the appellant had been hospitalized for three 
weeks in 1952 for a bone graft, tibial tubercle.  

Evidence submitted subsequent to the Board's December 1962 
decision includes an August 1988 VA examination, duplicative 
copies of the appellant's service medical records, outpatient 
treatment records from the Wichita VAMC, from August to 
September 1965, April 1972, and from January 1975 to 
September 1999, a private medical statement from C.N.B., 
M.D., dated in May 1999, a VA medical statement from G.B.W., 
M.D., dated in May 2000, and hearing testimony.  

In August 1988, the appellant underwent a VA examination.  At 
that time, he gave a history of his Osgood-Schlatter's 
disease.  He stated that at present, he had pain in his left 
knee.  The physical examination showed that there was mild 
enlargement of the left tibial tuberosity.  There was no 
laxity and the appellant had full, nontender flexion and 
extension.  McMurray's was absent.  An x-ray of the 
appellant's knees was interpreted as showing no fracture, 
dislocation, or other bony abnormality.  There were minimal 
degenerative changes, with increased osteophyte formation and 
soft tissue swelling over the left anterior tibial region, as 
compared to the right.  Joint spaces were well maintained.  
The impression was of irregularity, with soft tissue swelling 
of the anterior tibial tubercle on the left.  No other 
abnormalities were identified.   Following the physical 
examination and a review of the appellant's x-ray, the 
examiner diagnosed the appellant with residue, old Osgood-
Schlatter's disease, with some degenerative changes on the 
left. 

In November 1994, the appellant submitted duplicative copies 
of his service medical records.  

In January 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that in his opinion, his pre-
existing Osgood-Schlatter's disease was aggravated by 
service.  (T.1,2).  The appellant stated that during basic 
training, he developed left knee problems.  (T.2).  He 
indicated that he had problems when he had to get down on his 
knee to fire a rifle  and when he started participating in 
long marches.  (Id.).  The appellant noted that while he was 
in the military, he underwent surgery and removed a bone 
fragment from his left knee.  (Id.).  According to the 
appellant, his profile was changed after his surgery.  (Id.).  
The appellant testified that following his surgery, his left 
knee was more tender.  (T.3).  He stated that after his 
discharge, he sought medical treatment "almost immediately" 
at the Wichita VAMC for his knee.  (T.5).  The appellant 
indicated that he was treated with cortisone shots.  (Id.).  
It was the appellant's opinion that his in-service surgery 
aggravated his left knee.  (Id.).  

In May 1995, the RO received outpatient treatment records 
from the Wichita VAMC, from August to September 1965, April 
1972, and from February 1995.  The records show that in April 
1972, the appellant was treated after complaining that his 
left knee had been bothered him ever since his discharge from 
service.  At that time, the appellant indicated that during 
service, he had an exostosis removed from his anterior tibial 
tubercle on his left knee.  The appellant stated that at 
present, he had pain under the infrapatellar burs, and that 
he was having difficulty in squatting, with pain.  An x-ray 
of the appellant's left knee was interpreted as showing a 
faint soft tissue calcification in the lower patellar 
ligament at its attachment to the tibial tuberosity.  The 
articular surfaces were smooth and the joint spaces were of 
normal width.  No other bony or articular abnormalities were 
seen in the knee region.  Following the physical examination 
and a review of the appellant's x-ray, the examiner diagnosed 
the appellant with infrapatellar bursitis of the left knee.  
The examiner recommended multiple injections of cortisone.  

The Wichita VAMC records also reflect that in February 1995, 
an x-ray was taken of the appellant's left knee.  At that 
time, the x-ray was interpreted as showing very marked 
prominence of the tibial tubercle, suggesting that the 
appellant had had Osgood-Schlatter's disease.  There was also 
some soft tissue calcification in that area.  The left knee 
was otherwise negative.  The impression was of changes at the 
tibial tubercle, as described above.  

A private medical statement from C.N.B., M.D., a 
neuroradiologist at the Uniformed Services University of 
Health Sciences, dated in May 1999, shows that at that time, 
Dr. B. stated that he had recently reviewed the appellant's 
claims file, including his service medical records.  
Following a review of the appellant's claim file, Dr. B. 
stated that he agreed with the diagnosis of Osgood-
Schlatter's disease of the left knee joint during service 
because the appellant had a clinical syndrome (pain, palpable 
mass, stiffness, numbness and other clinical (non-x-ray) 
findings).  However, Dr. B. indicated that he disagreed with 
the diagnosis of the left knee Osgood-Schlatter's disease 
prior to military service because the x-ray findings of a 
non-fused tibial tubercle was not sufficient to make the 
diagnosis of Osgood-Schlatter's disease.  Dr. B. noted that 
like the examination report of February 1952, he also 
questioned the advisability of inducting a person with that 
condition into military service.  According to Dr. B., a knee 
with that condition, in its altered biomechanical state, was 
vulnerable to trauma and less able to withstand the rigorous 
physical demands of Army basic training.  Dr. B. reported 
that it was important that patients with that disorder avoid 
sports, excessive exercise, and deep knee bending.  Dr. B. 
noted that surgery was not usually required, and he cited to 
the Merck Manual as stating that in regards to Osgood-
Schlatter's disease, rarely were "immobilization in plaster, 
intralesional injection of hydrocortisone, surgical removal 
of loose bodies, drilling, [or] grafting" required.  

In Dr. B.'s May 1999 statement, Dr. B. indicated that it was 
his impression that subjecting the appellant to Army basic 
training placed him at risk for injury.  According to Dr. B., 
because the appellant was evaluated at the time of his 
induction into the military and there were no clinical 
findings, the symptoms of the condition were apparently 
subclinical.  Dr. B. stated that according to the appellant, 
he began to experience knee pain after about five weeks of 
training, including exercise, long marches, and kneeling.  
Dr. B. noted that thereafter, the appellant sought care and 
was reported to be symptomatic.  According to Dr. B., the 
appellant's statements were consistent with the treatment 
records, which first mentioned knee joint pain in September 
1952.  In October 1952, the joint was noted to be swollen and 
tender.  Dr. B. reported that Captain L. failed to appreciate 
the fact that clinical findings were present when the 
appellant was subjected to exercise.  Dr. B. noted that he 
disagreed with the impression by the VA that the appellant's 
surgery was remedial.  According to Dr. B., the surgery was 
performed in response to the symptoms that developed after 
five weeks of active duty and specifically to control those 
symptoms.  Dr. B. revealed that it was significant that the 
symptoms did not then remit, but were subsequently controlled 
by limiting his activities consistent with the recommendation 
by the Merck Manual.  Dr. B. stated that it appeared likely 
that the rigorous activities of basic training exacerbated 
the symptoms of knee joint pain, as opposed to the previously 
reported symptoms of pain and tenderness of the prominence at 
the tibial tubercle.  In turn that appeared to have 
accelerated the degenerative process.  It was Dr. B.'s 
opinion that the physical demands of basic training 
accelerated the degenerative process and likely aggravated 
the disability of the knee joint.  Dr. B. noted that it was 
likely that the appellant's military training and surgical 
intervention led to his development of infrapatellar bursitis 
and joint instability which ultimately led to his advancing 
degenerative changes of the knee joint.  

In January 2000, the RO received outpatient treatment records 
from the Wichita VAMC, from January 1975 to September 1999.  
At that time, the Wichita VAMC noted that in regards to any 
records from 1954 to 1960, there were no records on file that 
went back that far.  According to the Wichita VAMC, there was 
also no evidence that anything had ever been "retire[d]."  

The Wichita VAMC records show that in May 1996, an x-ray was 
taken of the appellant's left knee.  At that time, the x-ray 
was interpreted as showing a prominence of the tibial 
tubercle, with small soft tissue calcification adjacent to 
it, which was mostly due to Osgood-Schlatter's disease.  The 
joint spaces were well maintained and no other gross 
abnormality was seen.  The impression was of prominence of 
the tibia tubercle, suggestive of possibly Osgood-Schlatter's 
disease.  According to the records, in June 1998, an x-ray 
was taken of the appellant's left knee.  At that time, the x-
ray was interpreted as showing no evidence of fracture, 
dislocation, or gross bony abnormality.  Joint spaces were 
well maintained.  The impression was of an essentially 
negative left knee.  The records further reflect that in 
August 1999, the appellant was treated after complaining of 
left knee Osgood-Schlatter's disease, which was chronic in 
nature.  At that time, the appellant stated that during basic 
training, he fell on his knee and subsequently developed 
anterior knee pain in the infrapatellar region.  The 
appellant indicated that since his injury, he had suffered 
from chronic left knee pain.  The physical examination showed 
that his knee was stable to varus and valgus stress.  The 
appellant had good anterior and posterior drawer as well.  
Although there was some mild prominence of the anterior 
tubercle of his tibia, on palpation, the appellant did not 
have any real signs or symptoms of pain in the region of the 
patella tendon.  The examining physician stated that in his 
opinion, the appellant had a mild component of patellar 
tendinitis, secondary to that outgrowth, but that there was 
nothing surgical at that time.  The impression was of Osgood-
Schlatter, chronic in nature, with mild patella tendinitis.  

In a statement from G.B.W., M.D., a VA medical advisor to the 
rating board, dated in May 2000, Dr. W. indicated that he had 
been requested to address the question of whether the 
appellant's Osgood-Schlatter's disease of the left knee was 
aggravated beyond natural progression during his military 
service.  Dr. W. stated that he had reviewed the appellant's 
claims file, including his service medical records, and that 
he had also reviewed the private medical statement from Dr. 
B.  Dr. W. noted that the induction x-ray of the appellant's 
left knee reported tibial bone changes compatible with 
Osgood-Schlatter's disease.  Follow-up examination and x-ray 
on September 30, 1952, resulted in findings suggestive of 
Osgood-Schlatter's disease, "[that] being old in view of the 
smooth appearance of the bones."  On December 4, 1952, 
surgery was performed in which the upper tibial ridge was 
chiseled off.  According to Dr. W., the removal of that bony 
protuberance did not involve the quadriceps tendon, patella 
or any portion of the knee joint.  

In Dr. W.'s May 2000 statement, Dr. W. noted that his 
interpretation differed from the opinion offered by Dr. B.  
According to Dr. W., the evidence of record indicated 
longstanding presence of Osgood-Schlatter's disease prior to 
service.  Dr. W. reported that fairly abrupt intensive 
exertion during basic training understandably resulted in 
increased left knee discomfort, without alteration of the 
bone and joint structures.  Dr. W. revealed that symptoms 
related to that disorder were "of two main types: direct 
pressure upon the bony protuberance below the knee producing 
pain and/or the muscle tendon of the quadriceps tendon 
attachments to the affected upper tibia bone."  Dr. W. noted 
that surgical removal of the tibial bone protrusion was 
accomplished without complication.  According to Dr. W., 
there was no other record of trauma or other specific 
complicating factor in the evidence of record.  Dr. W. stated 
that the recognized natural progress of Osgood-Schlatter's 
disease was for the progressive disappearance of symptoms.  
It was Dr. W.'s opinion that recent evidence of age related 
degenerative joint disease could not reasonably be related to 
the Osgood-Schlatter's disease or residual of the left tibial 
surgery.  According to Dr. W., there was insufficient 
evidence to associate the symptoms related to basic training 
activity in service, the surgical care provided, and the 
recorded examination and treatment reports of the appellant's 
left knee, with his more recent disability recognized as 
degenerative joint disease.  Dr. W. further stated that the 
record showed no evidence of aggravation of the primary bone 
and tendon condition during military service.  


II.  Analysis

As previously stated, in a December 1962 decision, the Board 
denied the appellant's claim of entitlement to service 
connection for Osgood-Schlatter's disease of the left knee.  
At that time, the Board based its decision on the 
determination that the appellant's Osgood-Schlatter's disease 
of the left knee clearly and unmistakably existed before 
service and that there was no aggravation of the Osgood-
Schlatter's disease during active duty.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the December 1962 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999).  
Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).  When a claimant seeks to reopen a claim after 
an appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1998); see also 38 U.S.C. §§ 5108, 7104. 
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board has reviewed the evidence submitted since the 
December 1962 decision and has determined that the private 
medical statement from Dr. C.N.B., dated in May 1999, is 
"new and material" according to the criteria in 38 C.F.R. 
§ 3.156(a).  The Board notes that the May 1999 statement is 
"new" in that it was not of record at the time of the 
Board's denial in December 1962.  Moreover, the evidence is 
so significant because it bears directly and substantially on 
the specific matter in the case at hand, which is whether the 
appellant's Osgood-Schlatter's disease pre-existed service 
and whether his Osgood-Schlatter's disease was aggravated 
during service.  

The Board notes that in Dr. B.'s May 1999 statement, although 
on the one hand, Dr. B. indicated that he disagreed with the 
diagnosis of the left knee Osgood-Schlatter's disease prior 
to military service because the x-ray findings of a non-fused 
tibial tubercle was not sufficient to make the diagnosis of 
Osgood-Schlatter's disease, on the other hand, Dr. B. also 
stated that like the examination report of February 1952, he 
also questioned the advisability of inducting a person with 
the above condition into military service, and he then 
referred to a passage from the Merck Manual regarding Osgood-
Schlatter's disease.  Thus, it appears that Dr. B. was also 
contending that in the alternative, the appellant did have 
Osgood-Schlatter's disease prior to service, but without any 
symptoms.  In this regard, the Board observes that Dr. B. 
noted that because the appellant was evaluated at the time of 
his induction into the military and there were no clinical 
findings, the symptoms of the condition were apparently 
subclinical, which meant that although the appellant had 
Osgood-Schlatter's disease upon his induction, he did not 
have any of the symptoms of the disease at that time.  

The Board notes that in light of the above, although it is 
unclear as to whether Dr. B. is contending that the 
appellant's current Osgood-Schlatter's disease was incurred 
during service or whether his Osgood-Schlatter's disease 
existed prior to service, nevertheless, Dr. B. has also 
maintained that that appellant's Osgood-Schlatter's disease 
was aggravated by service.  In Dr. B.'s May 1999 statement, 
Dr. B. indicated that he disagreed with the impression by the 
VA that the appellant's surgery was remedial, and he 
contended that the surgery was performed in response to the 
symptoms that developed after five weeks of active duty and 
specifically to control those symptoms.  Dr. B. also revealed 
that it was significant that the symptoms did not then remit, 
but were subsequently controlled by limiting his activities 
consistent with the recommendation by the Merck Manual 
regarding Osgood-Schlatter's disease.  Dr. B. further noted 
that it was likely that the appellant's military training and 
surgical intervention led to his development of infrapatellar 
bursitis and joint instability, which ultimately led to his 
advancing degenerative changes of the knee joint.  

In the instant case, it is the Board's conclusion that the 
May 1999 statement from Dr. B. is "new and material" 
evidence because the above evidence shows that Dr. B. has 
raised several new arguments.  Dr. B. appears to be 
contending that either the appellant did not have Osgood-
Schlatter's disease prior to service, or in the alternative, 
that he did have Osgood-Schlatter's disease prior to service, 
but without any symptoms.  Dr. B. also maintains that the 
appellant's Osgood-Schlatter's disease was aggravated during 
service, which resulted in surgical intervention.  According 
to Dr. B., after the appellant's surgery, he developed 
infrapatellar bursitis and joint instability, which 
ultimately led to his advancing degenerative changes of the 
knee joint.  Therefore, in light of the foregoing, the Board 
concludes that the appellant has submitted "new and 
material" evidence to reopen his claim of entitlement to 
service connection for a left knee condition characterized as 
Osgood-Schlatter's disease.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee condition 
characterized as Osgood Schlatter's disease, is reopened. 


REMAND

Having reopened the appellant's claim for service connection 
for a left knee condition characterized as Osgood Schlatter's 
disease, VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to that claim.  
38 U.S.C.A. § 5107.

In that regard, the Board notes that the evidence of record 
shows that there are discrepancies in the medical opinions 
regarding the questions of whether the appellant's Osgood-
Schlatter's disease pre-existed service, whether it was 
aggravated by service, and whether due to the appellant's 
Osgood-Schlatter's disease, the appellant developed 
degenerative changes in his knee.  As previously stated, Dr. 
B. appears to be contending that either the appellant did not 
have Osgood-Schlatter's disease prior to service, or in the 
alternative, that he did have Osgood-Schlatter's disease 
prior to service, but without any symptoms.  Dr. B. also 
maintains that the appellant's Osgood-Schlatter's disease was 
aggravated during service, which resulted in surgical 
intervention, and that subsequently, he developed 
infrapatellar bursitis and joint instability, which 
ultimately led to his advancing degenerative changes of the 
knee joint.  However, the Board observes that in the medical 
statement from Dr. G.B.W., dated in May 2000, Dr. W. stated 
that the appellant's Osgood-Schlatter's disease pre-existed 
his service and was not aggravated by service.  In addition, 
Dr. W. further indicated that recent evidence of age related 
degenerative joint disease could not reasonably be related to 
the Osgood-Schlatter's disease or residual of the left tibial 
surgery.  

In light of the above discrepancies, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed.  The Board notes that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).      

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for Osgood-
Schlatter's disease of the left knee.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by a board certified 
orthopedist, if available, to determine 
the nature, severity, and etiology of the 
left knee disability.  All necessary 
special studies or tests are to be 
accomplished, including x-rays.  The 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file, to specifically 
include the appellant's service medical 
records, the May 1999 private medical 
statement from Dr. C.N.B., and the May 
2000 VA medical statement from Dr. G.B.W.  
The examiner should make specific 
findings as to the presence or absence, 
and etiology, of any Osgood-Schlatter's 
disease or degenerative joint disease, 
with the reasons and bases in a clear and 
comprehensive manner on the examination 
report.  

After reviewing the available medical 
records, it is requested that the 
examiner provide an opinion as to whether 
it is at least as likely as not that the 
appellant's Osgood-Schlatter's disease of 
the left knee, if found, existed prior to 
his service?  The examiner is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
that his Osgood-Schlatter's disease was 
aggravated by service?  In addition, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the appellant's 
current degenerative joint disease of the 
left knee, if found, is either related to 
his Osgood-Schlatter's disease or is a 
residual of his in-service ostectomy ?  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).    

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a left knee 
condition, characterized as Osgood-
Schlatter's disease.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
appeal should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant needs 
to take no action until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 18 -


